Case 1:17-cv-00032-MN Document 159 Filed 11/02/20 Page 1 of 1 PageID #: 5065
                                                                                       1313 North Market Street
                                                                                                   P.O. Box 951
                                                                                     Wilmington, DE 19899-0951
                                                                                                   302 984 6000
                                                                                      www.potteranderson.com

                                                                                                John A. Sensing
                                                                                                         Partner
                                                                                                Attorney at Law
                                                                                  jsensing@potteranderson.com
                                                                                      302 984-6093 Direct Phone
                                                                                               302 658-1192 Fax


                                          November 2, 2020

VIA CM/ECF

The Honorable Maryellen Noreika
U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 19, Room 4324
Wilmington, DE 19801-3555

       Re:     W. R. Berkley Corporation v. Niemela,
               C.A. No. 17-cv-0032-MN (D. Del.)

Dear Judge Noreika:

                I write on behalf of the parties, to follow up on the parties’ October 30, 2020, status
report. On the evening of October 30, the parties reached agreement on a binding term sheet that
fully resolves this case. Accordingly, the parties respectfully request that the trial scheduled in this
matter for November 3-6, 2020, be removed from the Court’s calendar.

               The parties are available to discuss these issues at the Court’s convenience.

                                                       Respectfully,

                                                       /s/ John A. Sensing

                                                       John A. Sensing
                                                       (DE Bar No. 5232)

cc: All Counsel of Record (via CM/ECF)
